Candler, Justice.
This litigation involves the same parties and the same question which was decided favorably to the contention of the plaintiff in error in I. Perlis & Sons v. National Surety Corp., 218 Ga. 667 (129 SE2d 915); and since the amendments to the pleadings which have been subsequently allowed set out no facts which would now require a ruling different from the one there made, our previous ruling fixed the law of the case and is controlling. Hence the judgment here complained of — a judgment refusing to make the nonresident respondents parties to the case — is not erroneous.

Judgment affirmed.


All the Justices concur.

James I. Wood, for plaintiff in error.
Robert D. Horne, Harris, Russell & Watkins, T. Reese Watkins, Roy Friedin, contra.